EX-10.3

PROMISSORY NOTE

FACE AMOUNT        $1,600,000  PRICE        $1,280,000  INTEREST RATE      0%
per month  NOTE NUMBER      November-2005-101  ISSUANCE DATE      November 14,
2005  MATURITY DATE      November 14, 2006 


          FOR VALUE RECEIVED, EGPI Firecreek, Inc., a Nevada corporation (the
“Company”), (OTC BB: EFCR) hereby promises to pay to the order of DUTCHESS
PRIVATE EQUITIES FUND, L.P. AND DUTCHESS PRIVATE EQUITIES FUND, II, L.P.

          (collectively, the “Holder”) by the Maturity Date, or earlier, the
Face Amount of One Million Six Hundred Thousand Dollars ($1,600,000) U.S., in
such amounts, at such times and on such terms and conditions as are specified
herein (this "Note").

          Any capitalized term not defined in this Note are defined in the
Investment Agreement for the Equity Line of Credit between Dutchess Private
Equities Fund II, LP (the “Investor”) and the Company (the "Equity Line").

Article 1      Method of Payment

                    Payments made by the Company in satisfaction of this Note
(each a "Payment," and collectively, the "Payments") shall be made from each Put
from the Equity Line of Credit with the Investor given by the Company to the
Investor. The Company shall make payments to the Holder in the amount of the
greater of a) one hundred percent (100%) of each Put to the Investor from the
Company; or, b) one hundred and thirty-three thousand three hundred and
thirty-three dollars ($133,333) (collectively, the “Payment Amount”) until the
Face Amount is paid in full, minus any fees due. First Payment will be due on
December 14, 2005 ("Payment Date" or "Payment Dates") and all subsequent
Payments will be made at the Closing of every Put to the Investor thereafter
until this Note is paid in full. Notwithstanding any provision to the contrary
in this Note, the Company may pay in full to the Holder the Face Amount, or any
balance remaining thereof, in readily available funds at any time and from time
to time without penalty.

          Payments pursuant to this Note shall be made directly from the Closing
of each Put (“Put Closing”) and shall be wired directly to the Holder on the
Closing Date and shall be included in the Total Aggregate Dollars Raised. The
Company agrees to fully execute and diligently carry out Puts to the Investor.
The Company agrees that the Put Amount shall be for the maximum amount allowed
under the Investment Agreement. Further, the Company agrees to issue Puts to the
Investor for the maximum frequency allowed under the Investment Agreement.
Failure to do so will result in an Event of Default.

1

--------------------------------------------------------------------------------



          The Company hereby authorizes Dutchess Private Equities Fund, II LP,
to transfer funds directly to the Holder from each Put in connection with the
Company’s execution of the Collateral (as defined below in Article 2). The Puts
shall be deemed closed for the amounts transferred to the Holder immediately
upon the Put Closing.

          After Closing, the Company must make a Prepayment to the Holder when
the aggregate amount of financing received by the Company is in excess of
$1,200,000 (“Threshold Amount”). The Company agrees to pay one hundred percent
(100%) of any proceeds raised by the Company over the Threshold Amount toward
the Prepayment of the Note, Interest and any penalties until the Face Amount is
paid in full. The Prepayments shall be made to the Holder upon the Company’s
receipt of the financing. Failure to do so will result in an Event of Default.

Article 2      Collateral

          The Company does hereby agree to allow the Holder to use the
Collateral (Puts Notices up to and including Put 40) from the outstanding Note
with the Investor (Note September 2005 101) as Collateral for this Note. In the
event, the Holder uses the Collateral in full, the Company shall immediately
deliver to the Holder additional Put Sheets as requested by the Holder.

          Upon the completion of the Company's obligation to the Holder of the
Face Amount of this Note, the Company will not be under further obligation to
complete any more Puts. All remaining Put sheets shall be marked “VOID” by the
Investor and sent back to the Company at the Company’s request.

Article 3      Unpaid Amounts

          In the event that on the Maturity Date the Company has any remaining
amounts unpaid on this Note (the "Residual Amount"), the Holder can exercise its
right to increase the Face Amount by ten percent (10%) as an initial penalty and
an additional two and one-half percent (2.5%) per month paid, pro rata for
partial periods, compounded daily, as liquated damages ("Liquidated Damages").
The Liquated Damages will be compounded daily. If the aforementioned occurs, the
Company will be in Default and the remedies as described in Article 4 may be
taken at the Holder’s discretion. It is the intention and acknowledgement of
both parties that the Liquidated Damages not be deemed as interest.

Article 4      Defaults and Remedies

          Section 4.1 Events of Default. An “Event of Default” or "Default"
occurs if (a) the Company does not make the Payment on the Face Amount of this
Note within two (2) business days of the applicable Closing of a Put, a Payment
Date; or, a balance on the Note exists on the Maturity Date, as applicable, upon
redemption or otherwise, (b) the Company, pursuant to or within the meaning of
any Bankruptcy Law (as hereinafter defined): (i) commences a voluntary case;
(ii) consents to the entry of an order for relief against it in an involuntary
case; (iii) consents to the appointment of a Custodian (as hereinafter defined)
of it or for all or substantially

2

--------------------------------------------------------------------------------



all of its property; (iv) makes a general assignment for the benefit of its
creditors; or (v) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (A) is for relief against the Company in an
involuntary case; (B) appoints a Custodian of the Company or for all or
substantially all of its property; or (C) orders the liquidation of the Company,
and the order or decree remains unstayed and in effect for sixty (60) calendar
days; (c) the Company’s $0.001 par value common stock (the "Common Stock") is
suspended or is no longer listed on any recognized exchange, including an
electronic over-the-counter bulletin board, for in excess of two (2) consecutive
trading days; or (d) either the registration statement for the underlying shares
in the Investment Agreement does not remain effective for any reason or (e) the
Company fails to comply with any of the Articles of this Agreement as outlined.
As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.

          In the Event of Default, the Holder may elect to secure a portion of
the Company's assets not to exceed 200% of the Face Amount of the Note,
including, but not limited to: accounts receivable, cash, marketable securities,
equipment, building, land or inventory. The Holder may also elect to garnishee
Revenue from the Company in an amount that will repay the Holder on the
schedules outlined in this Agreement and fully enforce the Security Agreement of
even date between the Holder and the Company.

          For each Event of Default, as outlined in this Agreement, the Holder
can exercise its right to increase the Face Amount of the Note by ten percent
(10%) as an initial penalty. In addition, the Holder may elect to increase the
Face Amount by two and one-half percent (2.5%) per month paid as a penalty for
Liquidated Damages. The Liquated Damages will be compounded daily. It is the
intention and acknowledgement of both parties that the Liquidated Damages not be
deemed as interest.

          In the event of a Default hereunder, the Holder shall have the right,
but not the obligation, to 1) switch the Residual Amount to a three-year
(“Convertible Maturity Date”), fifteen percent (15%) interest bearing
convertible debenture at the terms described in Section 4.2 (the "Convertible
Debenture"). At such time of Default, the Convertible Debenture shall be
considered closed (“Convertible Closing Date”). If the Holder chooses to convert
the Residual Amount to a Convertible Debenture, the Company shall have twenty
(20) business days after notice of the same (the "Notice of Convertible
Debenture") to file a registration statement covering an amount of shares equal
to three hundred percent (300%) of the Residual Amount. Such registration
statement shall be declared effective under the Securities Act of 1933, as
amended (the “Securities Act”), by the Securities and Exchange Commission (the
“Commission”) within fifty (50) business days of the date the Company files such
Registration Statement. In the event the Company does not file such registration
statement within twenty (20) business days of the Holder's request, or such
registration statement is not declared by the Commission to be effective under
the Securities Act within the time period described above , the Residual Amount
shall increase by five thousand dollars ($5,000) per day. In the event the
Company is given the option for accelerated effectiveness of the registration
statement, it agrees that it shall cause such registration statement to be
declared effective as soon as reasonably practicable. In the event that the
Company is given the option for accelerated effectiveness of

3

--------------------------------------------------------------------------------



the registration statement, but chooses not to cause such registration statement
to be declared effective on such accelerated basis, the Residual Amount shall
increase by five thousand dollars ($5,000) per day commencing on the earliest
date as of which such registration statement would have been declared to be
effective if subject to accelerated effectiveness; or 2) the Holder may increase
the Payment Amount described under Article 1 to fulfill the repayment of the
Residual Amount. The Company shall provide full cooperation to the Holder in
directing funds owed to the Holder on any Put to the Investor. The Company
agrees to diligently carry out the terms outlined in the Investment Agreement
for delivery of any such shares. In the event the Company is not diligently
fulfilling its obligation to direct funds owed to the Holder from Puts to the
Investor, as reasonably determined by the Holder, the Holder may, after giving
the Company two (2) business days’ advance notice to cure the same, elect to
increase the Face Amount of the Note by 2.5% each day, compounded daily.

          Section 4.2 Conversion Privilege

                    (a) The Holder shall have the right to convert the
Convertible Debenture into shares of Common Stock at any time following the
Convertible Closing Date and which is before the close of business on the
Convertible Maturity Date. The number of shares of Common Stock issuable upon
the conversion of the Convertible Debenture shall be determined pursuant to
Section 4.3, but the number of shares issuable shall be rounded up or down, as
the case may be, to the nearest whole share.

                    (b) The Convertible Debenture may be converted, whether in
whole or in part, at any time and from time to time.

                    (c) In the event all or any portion of the Convertible
Debenture remains outstanding on the Convertible Maturity Date (the "Debenture
Residual Amount"), the unconverted portion of such Convertible Debenture will
automatically be converted into shares of Common Stock on such date in the
manner set forth in Section 4.3.

          Section 4.3 Conversion Procedure.

          The Residual Amount may be converted, in whole or in part any time and
from time to time, following the Convertible Closing Date. Such conversion shall
be effectuated by surrendering to the Company, or its attorney, the Convertible
Debenture to be converted together with a facsimile or original of the signed
notice of conversion (the "Notice of Conversion"). The date on which the Notice
of Conversion is effective (“Conversion Date”) shall be deemed to be the date on
which the Holder has delivered to the Company a facsimile or original of the
signed Notice of Conversion, as long as the original Convertible Debenture(s) to
be converted are received by the Company within five (5) business days
thereafter. At such time that the original Convertible Debenture has been
received by the Company, the Holder can elect to whether a reissuance of the
Convertible Debenture is warranted, or whether the Company can retain the
Convertible Debenture as to a continual conversion by the Holder.
Notwithstanding the above, any Notice of Conversion received by 4:00 P.M. EST
shall be deemed to have been received the following business day (receipt being
via a confirmation of the time such facsimile to the Company is received).

4

--------------------------------------------------------------------------------



                    (a) Common Stock to be Issued. Upon the conversion of any
Convertible Debentures and upon receipt by the Company or its attorney of a
facsimile or original of the Holder’s signed Notice of Conversion, the Company
shall instruct its transfer agent to issue stock certificates without
restrictive legends or stop transfer instructions, if at that time the
aforementioned registration statement described in Section 4.1 has been declared
effective (or with proper restrictive legends if the registration statement has
not as yet been declared effective), in such denominations to be specified at
conversion representing the number of shares of Common Stock issuable upon such
conversion, as applicable. In the event that the Debenture is aged one year and
deemed sellable under Rule 144, the Company shall, upon a Notice of Conversion,
instruct the transfer agent to issue free trading certificates without
restrictive legends, subject to other applicable securities laws. The Company is
responsible to provide all costs associated with the issuance of the shares,
including but not limited to the opinion letter, FedEx of the certificates and
any other costs that arise. The Company shall act as registrar and shall
maintain an appropriate ledger containing the necessary information with respect
to each Convertible Debenture. The Company warrants that no instructions, other
than these instructions, have been given or will be given to the transfer agent
and that the Common Stock shall otherwise be freely resold, except as may be set
forth herein or subject to applicable law.

                    (b) Conversion Rate. Holder is entitled to convert the
Debenture Residual Amount , plus accrued interest, anytime following the
Convertible Maturity Date, at the lesser of (i) fifty percent (50%) of the
lowest closing bid price during the fifteen (15) trading immediately preceding
the Convertible Maturity Date or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Maturity Date
(“Fixed Conversion Price”). No fractional shares or scrip representing fractions
of shares will be issued on conversion, but the number of shares issuable shall
be rounded up or down, as the case may be, to the nearest whole share.

                    (c) Nothing contained in the Convertible Debenture shall be
deemed to establish or require the payment of interest to the Holder at a rate
in excess of the maximum rate permitted by governing law. In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Holder to the
Company.

                    (d) It shall be the Company’s responsibility to take all
necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required. Holder shall be treated as
a shareholder of record on the date Common Stock is issued to the Holder. If the
Holder shall designate another person as the entity in the name of which the
stock certificates issuable upon conversion of the Convertible Debenture are to
be issued prior to the issuance of such certificates, the Holder shall provide
to the Company evidence that either no tax shall be due and payable as a result
of such transfer or that the applicable tax has been paid by the Holder or such
person. Upon surrender of any Convertible Debentures that are to be converted in
part,

5

--------------------------------------------------------------------------------



the Company shall issue to the Holder a new Convertible Debenture equal to the
unconverted amount, if so requested in writing by the Holder.

                    (e) Within five (5) business days after receipt of the
documentation referred to above in Section 4.2, the Company shall deliver a
certificate, for the number of shares of Common Stock issuable upon the
conversion. In the event the Company does not make delivery of the Common Stock
as instructed by Holder within five (5) business days after the Conversion Date,
then in such event the Company shall pay to the Holder one percent (1%) in cash
of the dollar value of the Debenture Residual Amount remaining after said
conversion, compounded daily, per each day after the fifth (5th) business day
following the Conversion Date that the Common Stock is not delivered to the
Purchaser.

                    The Company acknowledges that its failure to deliver the
Common Stock within five (5) business days after the Conversion Date will cause
the Holder to suffer damages in an amount that will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this Note a
provision for liquidated damages The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties’
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and will not constitute a
penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Convertible Debenture.

                    (f) The Company shall at all times reserve (or make
alternative written arrangements for reservation or contribution of shares) and
have available all Common Stock necessary to meet conversion of the Convertible
Debentures by the Holder of the entire amount of Convertible Debentures then
outstanding. If, at any time the Holder submits a Notice of Conversion and the
Company does not have sufficient authorized but unissued shares of Common Stock
(or alternative shares of Common Stock as may be contributed by stockholders of
the Company) available to effect, in full, a conversion of the Convertible
Debentures (a “Conversion Default,” the date of such default being referred to
herein as the “Conversion Default Date”), the Company shall issue to the Holder
all of the shares of Common Stock which are available, and the Notice of
Conversion as to any Convertible Debentures requested to be converted but not
converted (the “Unconverted Convertible Debentures”), may be deemed null and
void upon written notice sent by the Holder to the Company. The Company shall
provide notice of such Conversion Default (“Notice of Conversion Default”) to
the Holder, by facsimile within three (3) business days of such default (with
the original delivered by overnight mail or two day courier), and the Holder
shall give notice to the Company by facsimile within five (5) business days of
receipt of the original Notice of Conversion Default (with the original
delivered by overnight mail or two day courier) of its election to either
nullify or confirm the Notice of Conversion.

          The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by .24
multiplied by the initial issuance price of the outstanding or tendered but not
converted Convertible Debentures held by the Holder where N = the number of days
from the Conversion Default Date to the date (the “Authorization

6

--------------------------------------------------------------------------------



Date”) that the Company authorizes a sufficient number of shares of Common Stock
to effect conversion of all remaining Convertible Debentures. The Company shall
send notice (“Authorization Notice”) to the Holder that additional shares of
Common Stock have been authorized, the Authorization Date, and the amount of
Holder’s accrued Conversion Default Payments. The accrued Conversion Default
shall be paid in cash or shall be convertible into Common Stock at the
conversion rate set forth in the first sentence of this paragraph, upon written
notice sent by the Holder to the Company, which Conversion Default shall be
payable as follows: (i) in the event the Holder elects to take such payment in
cash, cash payments shall be made to the Holder by the fifth (5th) day of the
following calendar month, or (ii) in the event Holder elects to take such
payment in stock, the Holder may convert such payment amount into Common Stock
at the conversion rate set forth in the first sentence of this paragraph at any
time after the fifth (5th) day of the calendar month following the month in
which the Authorization Notice was received, until the expiration of the
mandatory three (3) year conversion period.

          The Company acknowledges that its failure to maintain a sufficient
number of authorized but unissued shares of Common Stock to effect in full a
conversion of the Convertible Debentures will cause the Holder to suffer damages
in an amount that will be difficult to ascertain. Accordingly, the parties agree
that it is appropriate to include in this Agreement a provision for liquidated
damages. The parties acknowledge and agree that the liquidated damages provision
set forth in this section represents the parties’ good faith effort to quantify
such damages and, as such, agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. The payment of
liquidated damages shall not relieve the Company from its obligations to deliver
the Common Stock pursuant to the terms of this Convertible Debenture.

                    (g) If, by the third (3rd) business day after the Conversion
Date of any portion of the Convertible Debentures to be converted (the “Delivery
Date”), the transfer agent fails for any reason to deliver the Common Stock upon
conversion by the Holder and after such Delivery Date, the Holder purchases, in
an open market transaction or otherwise, shares of Common Stock (the "Covering
Shares") solely in order to make delivery in satisfaction of a sale of Common
Stock by the Holder (the "Sold Shares"), which delivery such Holder anticipated
to make using the Common Stock issuable upon conversion (a "Buy-In"), the
Company shall pay to the Holder, in addition to any other amounts due to Holder
pursuant to this Convertible Debenture, and not in lieu thereof, the Buy-In
Adjustment Amount (as defined below). The "Buy In Adjustment Amount" is the
amount equal to the excess, if any, of (x) the Holder's total purchase price
(including brokerage commissions, if any) for the Covering Shares over (y) the
net proceeds (after brokerage commissions, if any) received by the Holder from
the sale of the Sold Shares. The Company shall pay the Buy-In Adjustment Amount
to the Holder in immediately available funds within five (5) business days of
written demand by the Holder. By way of illustration and not in limitation of
the foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover a Buy-In
with respect to shares of Common Stock it sold for net proceeds of $10,000, the
Buy-In Adjustment Amount which the Company will be required to pay to the Holder
will be $1,000.

7

--------------------------------------------------------------------------------



                    (h) The Company shall defend, protect, indemnify and hold
harmless the Holder and all of its shareholders, officers, directors, employees,
counsel, and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the "Section 4.3(h) Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Section 4.3(h) Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys' fees
and disbursements (the “Section 4.3(h) Indemnified Liabilities"), incurred by
any Section 4.3(h) Indemnitee as a result of, or arising out of, or relating to
(i) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement, or obligation of the Company contained in the Transaction Documents
or any other certificate, instrument, or document contemplated hereby or
thereby, (iii) any cause of action, suit, or claim brought or made against such
Section 4.3(h) Indemnitee by a third party and arising out of or resulting from
the execution, delivery, performance, or enforcement of the Transaction
Documents or any other certificate, instrument, or document contemplated hereby
or thereby, (iv) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Common Stock
underlying the Convertible Debenture (“Securities”), or (v) the status of the
Holder or holder of the Securities as an investor in the Company, except insofar
as any such misrepresentation, breach or any untrue statement, alleged untrue
statement, omission, or alleged omission is made in reliance upon and in
conformity with written information furnished to the Company by the Holder or
the Investor which is specifically intended by the Holder or the Investor to be
relied upon by the Company, including for use in the preparation of any such
registration statement, preliminary prospectus, or prospectus, or is based on
illegal trading of the Common Stock by the Holder or the Investor. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. The indemnity provisions contained herein shall be in addition
to any cause of action or similar rights the Holder may have, and any
liabilities the Holder may be subject to.

Article 5      Additional Financing and Registration Statements

          The Company, with respect to the parent public entity, will not enter
into any additional financing agreements, debt or equity, without prior
expressed written consent from the Holder, which shall not be unreasonably
withheld. Failure to do so will result in an Event of Default and the Holder may
elect to take the action outlined in Article 4.

          The Company agrees that it shall not file any registration statement
which includes any of its Common Stock, including those on Form S-8, until such
time as the Note is paid off in full ("Lock-Up Period") or without the prior
written consent of the Holder. The Holder shall also reserve the right to switch
to the terms of the new financing ("Most Favored Nations").

8

--------------------------------------------------------------------------------



          The Company agrees that any and all its officers, insiders, affiliates
or other related parties shall refrain from selling any Stock, during the
Lock-Up Period, unless the Holder gives expressed written consent otherwise.

Article 6      Notice.

          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Note must be in writing and will
be deemed to have been delivered (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided a confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

> Attn: Dennis Alexander
> EGPI Firecreek, Inc.
> 6564 Smoke Tree Lane
> Scottsdale, Arizona 85253
> Telephone: (480) 948-6581
> Fax: (480) 443-1430

If to the Holder:

> Dutchess Private Equities Fund, II, LP and Dutchess Private Equities Fund, LP
> Douglas Leighton
> 50 Commonwealth Ave, Suite 2
> Boston, MA 02116
> (617) 301-4700
> (617) 249-0947

          Each party shall provide five (5) business days prior notice to the
other party of any change in address, phone number or facsimile number.

Article 7      Time

          Where this Note authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a holiday in
which the United States Stock Markets (“US Markets”) are closed (“Holiday”), or
authorizes or requires the payment of money or the performance of a condition or
obligation within, before or after a period of time computed from a certain
date, and such period of time ends on a Saturday or a Sunday or a Holiday, such
payment may be made or condition or obligation performed on the previous
business day, and if the period ends at a specified hour, such payment may be
made or condition performed, at or before the same hour of such previous
business day, with the same force and effect as if made or performed in
accordance with the terms of this Note. A “business day” shall mean a day on
which the US Markets are open for a full day or half day of trading.

9

--------------------------------------------------------------------------------



Article 8      No Assignment

          This Note shall not be assigned.

Article 9      Rules of Construction.

          In this Note, unless the context otherwise requires, words in the
singular number include the plural, and in the plural include the singular, and
words of the masculine gender include the feminine and the neuter, and when the
tense so indicates, words of the neuter gender may refer to any gender. The
numbers and titles of sections contained in the Note are inserted for
convenience of reference only, and they neither form a part of this Note nor are
they to be used in the construction or interpretation hereof. Wherever, in this
Note, a determination of the Company is required or allowed, such determination
shall be made by a majority of the Board of Directors of the Company and, if it
is made in good faith, it shall be conclusive and binding upon the Company and
the Holder.

Article 10    Governing Law

          The validity, terms, performance and enforcement of this Note shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.

Article 11    Litigation

          The parties to this agreement will submit all disputes arising under
this agreement to arbitration in Boston, Massachusetts before a single
arbitrator of the American Arbitration Association (“AAA”). The arbitrator shall
be selected by application of the rules of the AAA, or by mutual agreement of
the parties, except that such arbitrator shall be an attorney admitted to
practice law in the Commonwealth of Massachusetts. No party to this agreement
will challenge the jurisdiction or venue provisions as provided in this section.

Article 12    Conditions to Closing

          The Company shall have delivered the Security Agreement to the Holder
before Closing of this Note.

Article 13    Structuring and Administration Expense

          The Company shall pay fees associated with the transaction in the
amount of eighty thousand dollars ($80,000) directly from the Closing of this
Note.

10

--------------------------------------------------------------------------------



Article 14    Indemnification

          In consideration of the Holder's execution and delivery of this
Agreement and the acquisition and funding by the Holder of the Note hereunder
and in addition to all of the Company's other obligations under the documents
contemplated hereby, the Company shall defend, protect, indemnify and hold
harmless the Holder and all of its shareholders, officers, directors, employees,
counsel, and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnities") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
“Indemnified Liabilities" ), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.

Article 15    Equity Incentive

          The Company shall issue a convertible debenture ("Incentive
Debenture") in the amount of $375,000 as an incentive for the Holder to enter
into this Note. The Incentive Debenture Agreement is attached hereto as Exhibit
A and incorporated herein by reference. The shares of common stock underlying
the Incentive Debenture shall carry piggyback registration rights. Failure to
register the shares of common stock underlying the Incentive Debenture, in a
registration statement as described herein, shall constitute an Event of Default
and remedies under Article 4 may be taken by the Holder.

Article 16    Use of Proceeds

          The Company shall use the monies from this Note to purchase a fifty
percent (50%) interest from Newport Oil Inc., in two tracts of land in the state
of Wyoming, county of Sweetwater, under the Prospect name "Ten Mile Draw", Tract
numbers 1 and 2. Tract 1 is located in Township 21 North, Range 99 West, 6ht
P.M. Section 16, recorded . Tract 2 is located in township 21 North, Range 99
West, 6th P.M. Section 9 totaling 320.00 acres, recorded Book

11

--------------------------------------------------------------------------------



515, page 564. The monies shall be held in Escrow pursuant to Section 26 below.
The funds shall be disbursed pursuant to Exhibit B.

Article 17    Rules of Construction.

          In this Note, unless the context otherwise requires, words in the
singular number include the plural, and in the plural include the singular, and
words of the masculine gender include the feminine and the neuter, and when the
tense so indicates, words of the neuter gender may refer to any gender. The
numbers and titles of sections contained in the Note are inserted for
convenience of reference only, and they neither form a part of this Note nor are
they to be used in the construction or interpretation hereof. Wherever, in this
Note, a determination of the Company is required or allowed, such determination
shall he made by a majority of the Board of Directors of the Company and if it
in made in good faith, it shall be conclusive and binding upon the Company and
the Holder of this Note.

Article 18    Voting

          To the extent available under Nevada Revised Statutes or a period of
one year, Holder or any designee agrees to Vote all restricted shares held by
Holder or any designee, as reasonably available, with and for Management,
including at elections, and issues presented to a vote of the Shareholders, from
time to time, and therefore to be consistent in its voting with various terms of
Voting Agreements in place with Management, and other shareholders providing
similar consent action by specific proxy or other acceptable written method.

Article 19    Waiver

          The Holder's delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Holder under
this Agreement to demand strict compliance and performance herewith. Any waiver
by the Holder of any Event of Default shall not waive or affect any other Event
of Default, whether such Event of Default is prior or subsequent thereto and
whether of the same or a different type. None of the undertakings, agreements
and covenants of the Company contained in this Agreement, and no Event of
Default, shall be deemed to have been waived by the Holder, nor may this
Agreement be amended, changed or modified, unless such waiver, amendment, change
or modification is evidenced by an instrument in writing specifying such waiver,
amendment, change or modification and signed by the Holder.

Article 20      Waiver of Jury Trial

AS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO TO ENTER INTO THIS WARRANT, THE
PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATED IN ANY WAY TO THIS WARRANT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS
ASSOCIATED WITH THIS TRANSACTION.

12

--------------------------------------------------------------------------------



Article 21    Senior Obligation

          The Company shall cause this Note and all other existing Notes with
the Holder ("Holder's Debt") to be senior in right of payment to all other
Indebtedness of the Company.

Article 22    Prior Notes with Holder

WHILE THERE IS AN OUTSTANDING BALANCE ON THIS NOTE AND ALL PRIOR NOTES WITH THE
HOLDER, THE TERMS AND CONDITIONS DEFINED IN THE ARTICLES HEREIN SHALL SUPERCEDE
ALL OTHER AGREEMENTS AND REPRESENTATIONS, WHETHER WRITTEN AND ORAL, BETWEEN THE
HOLDER AND THE COMPANY DEFINED IN PRIOR NOTES

THE HOLDER SHALL APPLY ALL PUTS TO PRIOR NOTES BETWEEN THE COMPANY AND THE
HOLDER UNTIL SUCH TIME AS THOSE PRIOR NOTES ARE PAID IN FULL.

Article 23    Transactions With Affiliates.

          The Company shall not, and shall cause each of its Subsidiaries not
to, enter into, amend, modify or supplement, or permit any Subsidiary to enter
into, amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock Up Period

Article 24    Security

          The Company shall enter into the Security Agreement of even date
between the Company and the Holder as a Condition to Closing. The Company agrees
to pay five thousand dollars ($5,000) associated with the Agreement, payable
directly from the proceeds of this Note.

Article 25    Equity Line Obligations

          At such time, when the Company's current effective registration
statement for the Equity Line of Credit with Dutchess Private Equities, II, LP
(File No: 333-127827), has fifty million (50,000,000) shares or less remaining
for issuance, the Company shall immediately execute a new Investment Agreement
for an Equity Line of Credit under the same terms and conditions as the previous
Equity Line. The Company shall immediately prepare and file a registration
statement underlying the shares in the Investment Agreement, to be filed only
with the Holder's consent. The Holder shall also retain the right to determine
the date of the filing of the registration statement. Failure to do any action
outlined in this Article will result in an Event of Default.

13

--------------------------------------------------------------------------------



Article 26    Escrow

          All funds shall be held in escrow by Peter Gennuso, Esq. of Gersten
Savage, LLP to be disbursed only for the specific use as outlined in Article 16.

Article 26    Miscellaneous

a.       All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, impersonal, singular or plural, as the
identity of the person or persons may require.

b.       Neither this Note nor any provision hereof shall be waived, modified,
changed, discharged, terminated, revoked or canceled, except by an instrument in
writing signed by the party effecting the same against whom any change,
discharge or termination is sought.

c.       Notices required or permitted to be given hereunder shall be in writing
and shall be deemed to be sufficiently given when personally delivered or sent
by facsimile transmission: (i) if to the Company, at its executive offices or
(ii) if to the Holder, at the address for correspondence set forth in the
Article 6, or at such other address as may have been specified by written notice
given in accordance with this paragraph.

d.       This Note may be executed in two or more counterparts, all of which
taken together shall constitute one instrument. Execution and delivery of this
Note by exchange of facsimile copies bearing the facsimile signature of a party
shall constitute a valid and binding execution and delivery of this Note by such
party. Such facsimile copies shall constitute enforceable original documents.

e.       This Written Agreement represent the FINAL AGREEEMENT between the
Company and the Holders and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties, there are no
unwritten oral agreements among the parties.

f.       The execution, delivery and performance of this Note by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Articles of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the By-laws or (ii) conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree, including United States federal and state
securities laws and regulations and the rules and regulations of the principal
securities exchange or trading market on which the Common Stock is traded or
listed (the “Principal Market”), applicable to the Company or any of its
Subsidiaries or by which any

14

--------------------------------------------------------------------------------



property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor its Subsidiaries is in violation of any term
of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or their organizational charter or by-laws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect.
The business of the Company and its Subsidiaries is not being conducted, and
shall not be conducted, in violation of any law, statute, ordinance, rule, order
or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement) with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

g.       The Company and its “Subsidiaries” (which for purposes of this Note
means any entity in which the Company, directly or indirectly, owns capital
stock or holds an equity or similar interest) are corporations duly organized
and validly existing in good standing under the laws of the respective
jurisdictions of their incorporation, and have the requisite corporate power and
authorization to own their properties and to carry on their business as now
being conducted. Both the Company and its Subsidiaries are duly qualified to do
business and are in good standing in every jurisdiction in which their ownership
of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Note, “Material Adverse Effect” means any material adverse effect
on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company and its Subsidiaries, if any,
taken as a whole, or on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform its obligations under the Note.

h.       Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Note, and to issue the Note and Incentive Debenture in accordance
with the terms hereof and thereof, (ii) the execution and delivery of the Note
by the Company and the consummation by it of the transactions

15

--------------------------------------------------------------------------------



contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Incentive Debenture pursuant to this Note,
have been duly and validly authorized by the Company's Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders, (iii) the Note has been duly and validly
executed and delivered by the Company, and (iv) the Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

 

 

 

          Any misrepresentations shall be considered a breach of contract and an
Event of Default under this Agreement and the Holder may seek to take actions as
described under Article 4 of this Agreement.

          IN WITNESS WHEREOF, the Company has duly executed this Note as of the
date first written above.

  EGPI FIRECREEK, INC.            By __________________________________________
    Name:     Dennis Alexander    Title:        Chief Financial Officer &
Chairman       DUTCHESS PRIVATE EQUITIES FUND, L.P.    DUTCHESS PRIVATE EQUITIES
FUND, II, L.P.    BY ITS GENERAL PARTNER DUTCHESS    CAPITAL MANAGEMENT, LLC   
    By __________________________________________     Name:     Douglas H.
Leighton    Title:        A Managing Member


16

--------------------------------------------------------------------------------



Exhibit A

INCENTIVE DEBENTURE

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

FACE AMOUNT  $375,000  DEBENTURE NUMBER  November-2005-102  ISSUANCE DATE 
November 14, 2005  MATURITY DATE  November 14, 2010 


          FOR VALUE RECEIVED, EGPI Firecreek, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of DUTCHESS PRIVATE EQUITIES
FUND, L.P. (the “Holder”) by November 14, 2010, (the “Maturity Date”), the
principal amount of Three Hundred and Seventy-Five Thousand Dollars ($375,000)
U.S., in such amounts, at such times and on such terms and conditions as are
specified herein.

Article 1      Method of Payment

          This Debenture must be surrendered to the Company in order for the
Holder to receive payment of the principal amount hereof.

Article 2      Conversion

          Section 2.1      Conversion Privilege

                    (a) The Holder of this Debenture shall have the right to
convert it into shares of Common Stock at any time following the Closing Date
and which is before the close of business on the Maturity Date, except as set
forth in Section 2.1(c) below. The number of shares of Common Stock issuable
upon the conversion of this Debenture is determined pursuant to Section 3.2 and
rounding the result to the nearest whole share.

17

--------------------------------------------------------------------------------



                    (b) This Debenture may not be converted, whether in whole or
in part, except in accordance with Article 2.

                    (c) In the event all or any portion of this Debenture
remains outstanding on the Maturity Date, the unconverted portion of such
Debenture will automatically be converted into shares of Common Stock on such
date in the manner set forth in Section 2.2.

          Section 2.2      Conversion Procedure.

                    (a) Conversion Procedures. The Face Amount of this Debenture
may be converted, in whole or in part, any time following the Closing Date. Such
conversion shall be effectuated by surrendering to the Company, or its attorney,
this Debenture to be converted together with a facsimile or original of the
signed Notice of Conversion which evidences Holder’s intention to convert the
Debenture indicated. The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or original of the signed Notice of
Conversion, as long as the original Debenture(s) to be converted are received by
the Company within five (5) business days thereafter. At such time that the
original Debenture has been submitted to the Company, the Holder can elect to
whether a reissuance of the debenture is warranted, or whether the Company can
retain the Debenture as to a continual conversion by Holder. Notwithstanding the
above, any Notice of Conversion received by 5:00 P.M. EST, shall be deemed to
have been received the previous business day. Receipt being via a confirmation
of time of facsimile of the Holder.

                    (b) Common Stock to be Issued. Upon the conversion of any
Debentures and upon receipt by the Company or its attorney of a facsimile, email
or original of Holder’s signed Notice of Conversion the Company shall instruct
its transfer agent to issue stock certificates without restrictive legend or
stop transfer instructions, if at that time the Registration Statement has been
declared effective (or with proper restrictive legend if the Registration
Statement has not as yet been declared effective), in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion, as applicable. The Company shall act as Registrar
and shall maintain an appropriate ledger containing the necessary information
with respect to each Debenture. The Company warrants that no instructions, other
than these instructions, have been given or will be given to the transfer agent
and that the Common Stock shall otherwise be freely resold, except as may be set
forth herein.

                    (c) Conversion Rate. Holder is entitled to convert the Face
Amount of this Debenture, plus accrued interest, anytime following the Closing
Date, at the lesser of (i) 75% of the lowest closing bid price during the
fifteen (15) trading days prior to the Conversion Date or (ii) $.06 (“Fixed
Conversion Price”), each being referred to as the “Conversion Price”. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded up or down, as
the case may be, to the nearest whole share.

18

--------------------------------------------------------------------------------



                    (d) Nothing contained in this Debenture shall be deemed to
establish or require the payment of interest to the Holder at a rate in excess
of the maximum rate permitted by governing law. In the event that the rate of
interest required to be paid exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid thereunder shall be automatically
reduced to the maximum rate permitted under the governing law and such excess
shall be returned with reasonable promptness by the Holder to the Company.

                    (e) It shall be the Company’s responsibility to take all
necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required. The person in whose name
the certificate of Common Stock is to be registered shall be treated as a
shareholder of record on and after the conversion date. Upon surrender of any
Debentures that are to be converted in part, the Company shall issue to the
Holder a new Debenture equal to the unconverted amount, if so requested in
writing by Holder.

                    (f) Within three (3) business days after receipt of the
documentation referred to above in Section 2.2(a), the Company shall deliver a
certificate, in accordance with Section 2.2(c) for the number of shares of
Common Stock issuable upon the conversion. In the event the Company does not
make delivery of the Common Stock, as instructed by Holder, within three (3)
business days after the Conversion Date, then in such event the Company shall
pay to Holder one percent (1%) in cash, of the dollar value of the Debentures
being converted, compounded daily, per each day after the third (3rd) business
day following the Conversion Date that the Common Stock is not delivered to the
Purchaser.

                    The Company acknowledges that its failure to deliver the
Common Stock within three (3) business days after the Conversion Date will cause
the Holder to suffer damages in an amount that will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this
Debenture a provision for liquidated damages. The parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and will not
constitute a penalty. The payment of liquidated damages shall not relieve the
Company from its obligations to deliver the Common Stock pursuant to the terms
of this Debenture.

                    To the extent that the failure of the Company to issue the
Common Stock pursuant to this Section 2.2(f) is due to the unavailability of
authorized but unissued shares of Common Stock, the provisions of this Section
2.2(f) shall not apply but instead the provisions of Section 2.2(g) shall apply.

                    The Company shall make any payments incurred under this
Section 2.2(f) in immediately available funds within three (3) business days
from the date the Common Stock is fully delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or cancel the conversion for the
Company’s failure to issue and deliver Common Stock to the Holder within three
(3) business days after the Conversion Date.

19

--------------------------------------------------------------------------------



                    (g) The Company shall at all times reserve (or make
alternative written arrangements for reservation or contribution of shares) and
have available all Common Stock necessary to meet conversion of the Debentures
by all Holders of the entire amount of Debentures then outstanding. If, at any
time Holder submits a Notice of Conversion and the Company does not have
sufficient authorized but unissued shares of Common Stock (or alternative shares
of Common Stock as may be contributed by Stockholders) available to effect, in
full, a conversion of the Debentures (a “Conversion Default”, the date of such
default being referred to herein as the “Conversion Default Date”), the Company
shall issue to the Holder all of the shares of Common Stock which are available,
and the Notice of Conversion as to any Debentures requested to be converted but
not converted (the “Unconverted Debentures”), may be deemed null and void upon
written notice sent by the Holder to the Company. The Company shall provide
notice of such Conversion Default (“Notice of Conversion Default”) to all
existing Holders of outstanding Debentures, by facsimile, within three (3)
business day of such default (with the original delivered by overnight or two
day courier), and the Holder shall give notice to the Company by facsimile
within five business days of receipt of the original Notice of Conversion
Default (with the original delivered by overnight or two day courier) of its
election to either nullify or confirm the Notice of Conversion.

          The Company agrees to pay to all Holders of outstanding Debentures
payments for a Conversion Default (“Conversion Default Payments”) in the amount
of (N/365) x (.24) x the initial issuance price of the outstanding and/or
tendered but not converted Debentures held by each Holder where N = the number
of days from the Conversion Default Date to the date (the “Authorization Date”)
that the Company authorizes a sufficient number of shares of Common Stock to
effect conversion of all remaining Debentures. The Company shall send notice
(“Authorization Notice”) to each Holder of outstanding Debentures that
additional shares of Common Stock have been authorized, the Authorization Date
and the amount of Holder’s accrued Conversion Default Payments. The accrued
Conversion Default shall be paid in cash or shall be convertible into Common
Stock at the Conversion Rate, upon written notice sent by the Holder to the
Company, which Conversion Default shall be payable as follows: (i) in the event
Holder elects to take such payment in cash, cash payments shall be made to such
Holder of outstanding Debentures by the fifth day of the following calendar
month, or (ii) in the event Holder elects to take such payment in stock, the
Holder may convert such payment amount into Common Stock at the conversion rate
set forth in Section 2.2(c) at any time after the 5th day of the calendar month
following the month in which the Authorization Notice was received, until the
expiration of the mandatory four (4) year conversion period.

          The Company acknowledges that its failure to maintain a sufficient
number of authorized but unissued shares of Common Stock to effect in full a
conversion of the Debentures will cause the Holder to suffer damages in an
amount that will be difficult to ascertain. Accordingly, the parties agree that
it is appropriate to include in this Agreement a provision for liquidated
damages. The parties acknowledge and agree that the liquidated damages provision
set forth in this section represents the parties’ good faith effort to quantify
such damages and, as such, agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. The payment of
liquidated damages shall not relieve the Company from its obligations to deliver
the Common Stock pursuant to the terms of this Debenture. Nothing herein shall
limit

20

--------------------------------------------------------------------------------



the Holder’s right to pursue actual damages for the Company’s failure to
maintain a sufficient number of authorized shares of Common Stock.

                    (h) If, by the third (3rd) business day after the Conversion
Date of any portion of the Debentures to be converted (the “Delivery Date”), the
transfer agent fails for any reason to deliver the Common Stock upon conversion
by the Holder and after such Delivery Date, the Holder purchases, in an open
market transaction or otherwise, shares of Common Stock (the "Covering Shares")
solely in order to make delivery in satisfaction of a sale of Common Stock by
the Holder (the "Sold Shares"), which delivery such Holder anticipated to make
using the Common Stock issuable upon conversion (a "Buy-In"), the Company shall
pay to the Holder, in addition to any other amounts due to Holder pursuant to
this Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The "Buy In Adjustment Amount" is the amount equal to the
excess, if any, of (x) the Holder's total purchase price (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds (after
brokerage commissions, if any) received by the Holder from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Holder in
immediately available funds within five (5) business days of written demand by
the Holder. By way of illustration and not in limitation of the foregoing, if
the Holder purchases shares of Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which the Company will be required to pay to the Holder will
be $1,000.

                    (i) Prospectus and Other Documents. The Company shall
furnish to Holder such number of prospectuses and other documents incidental to
the registration of the shares of Common Stock underlying the Debentures,
including any amendment of or supplements thereto.

                    (j) Limitation on Issuance of Shares. If the Company’s
Common Stock becomes listed on the Nasdaq SmallCap Market after the issuance of
the Debentures, the Company may be limited in the number of shares of Common
Stock it may issue by virtue of (X) the number of authorized shares or (Y) the
applicable rules and regulations of the principal securities market on which the
Common Stock is listed or traded, including, but not necessarily limited to,
NASDAQ Rule 4310(c)(25)(H)(i) or Rule 4460(i)(1), as may be applicable
(collectively, the “Cap Regulations”). Without limiting the other provisions
thereof, (i) the Company will take all steps reasonably necessary to be in a
position to issue shares of Common Stock on conversion of the Debentures without
violating the Cap Regulations and (ii) if, despite taking such steps, the
Company still cannot issue such shares of Common Stock without violating the Cap
Regulations, the holder of a Debenture which cannot be converted as result of
the Cap Regulations (each such Debenture, an “Unconverted Debenture”) shall have
the right to elect either of the following remedies:

>           (x) if permitted by the Cap Regulations, require the Company to
> issue shares of Common Stock in accordance with such holder's Notice of
> Conversion at a conversion purchase price equal to the average of the closing
> bid price per share of Common Stock for any five (5) consecutive trading days
> (subject to certain equitable adjustments for certain events occurring during
> such period) during the sixty (60) trading days immediately preceding the
> Conversion Date; or

21

--------------------------------------------------------------------------------



>           (y) require the Company to redeem each Unconverted Debenture for an
> amount (the “Redemption Amount”), payable in cash, equal to the sum of (i) one
> hundred thirty-three percent (133%) of the principal of an Unconverted
> Debenture, plus (ii) any accrued but unpaid interest thereon through and
> including the date (the “Redemption Date”) on which the Redemption Amount is
> paid to the holder.

          A holder of an Unconverted Debenture may elect one of the above
remedies with respect to a portion of such Unconverted Debenture and the other
remedy with respect to other portions of the Unconverted Debenture. The
Debentures shall contain provisions substantially consistent with the above
terms, with such additional provisions as may be consented to by the Holder. The
provisions of this section are not intended to limit the scope of the provisions
otherwise included in the Debentures.

                    (k) Limitation on Amount of Conversion and Ownership.
Notwithstanding anything to the contrary in this Debenture, in no event shall
the Holder be entitled to convert that amount of Debenture, and in no event
shall the Company permit that amount of conversion, into that number of shares,
which when added to the sum of the number of shares of Common Stock beneficially
owned, (as such term is defined under Section 13(d) and Rule 13d-3 of the
Securities Exchange Act of 1934, as may be amended, (the “1934 Act”)), by the
Holder, would exceed 4.99% of the number of shares of Common Stock outstanding
on the Conversion Date, as determined in accordance with Rule 13d-1(j) of the
1934 Act. In the event that the number of shares of Common Stock outstanding as
determined in accordance with Section 13(d) of the 1934 Act is different on any
Conversion Date than it was on the Closing Date, then the number of shares of
Common Stock outstanding on such Conversion Date shall govern for purposes of
determining whether the Holder would be acquiring beneficial ownership of more
than 4.99% of the number of shares of Common Stock outstanding on such
Conversion Date.

                    (l) Legend. The Holder acknowledges that each certificate
representing the Debentures, and the Common Stock unless registered pursuant to
the Registration Rights Agreement or exempt from Registration pursuant to Rule
144, shall be stamped or otherwise imprinted with a legend substantially in the
following form:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR
RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) IF AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.

                    (m) Prior to conversion of all the Debentures, if at any
time the conversion of all the Debentures outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the conversions, then in such event, the Company will move to call and
hold a shareholder’s meeting or have shareholder action with written consent of
the

22

--------------------------------------------------------------------------------



proper number of shareholders within thirty (30) days of such event, or such
greater period of time if statutorily required or reasonably necessary as
regards standard brokerage house and/or SEC requirements and/or procedures, for
the purpose of authorizing additional shares of Common Stock to facilitate the
conversions. In such an event management of the Company shall recommend to all
shareholders to vote their shares in favor of increasing the authorized number
of shares of Common Stock. Management of the Company shall vote all of its
shares of Common Stock in favor of increasing the number of shares of authorized
Common Stock. Company represents and warrants that under no circumstances will
it deny or prevent Holder’s right to convert the Debentures. Nothing in this
Section shall limit the obligation of the Company to make the payments set forth
in Section 2.2(g) . The Holder, at their option, may request the company to
authorize and issue additional shares if the Holder feels it is necessary for
conversions in the future In the event the Company’s shareholder’s meeting does
not result in the necessary authorization, the Company shall redeem the
outstanding Debentures for an amount equal to (x) the sum of the principal of
the outstanding Debentures plus accrued interest thereon multiplied by (y) 133%.

          Section 2.3      Fractional Shares. The Company shall not issue
fractional shares of Common Stock, or scrip representing fractions of such
shares, upon the conversion of this Debenture. Instead, the Company shall round
up or down, as the case may be, to the nearest whole share.

          Section 2.4      Taxes on Conversion. The Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of shares
of Common Stock upon the conversion of this Debenture. However, the Holder shall
pay any such tax which is due because the shares are issued in a name other than
its name.

          Section 2.5      Company to Reserve Stock. The Company shall reserve
the number of shares of Common Stock required pursuant to and upon the terms set
forth in the Subscription Agreement to permit the conversion of this Debenture.
All shares of Common Stock which may be issued upon the conversion hereof shall
upon issuance be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance thereof.

          Section 2.6      Restrictions on Sale. This Debenture has not been
registered under the Securities Act of 1933, as amended, (the “Act”) and is
being issued under Section 4(2) of the Act and Rule 506 of Regulation D
promulgated under the Act. This Debenture and the Common Stock issuable upon the
conversion thereof may only be sold pursuant to registration under or an
exemption from the Act.

Article 3      Reports

          The Company will mail to the Holder hereof at its address as shown on
the Register a copy of any annual, quarterly or current report that it files
with the Securities and Exchange Commission promptly after the filing thereof
and a copy of any annual, quarterly or other report or proxy statement that it
gives to its shareholders generally at the time such report or statement is sent
to shareholders.

23

--------------------------------------------------------------------------------



Article 4      Registered Debentures

          Section 4.1      Record Ownership. The Company, or its attorney, shall
maintain a register of the holders of the Debentures (the “Register”) showing
their names and addresses and the serial numbers and principal amounts of
Debentures issued to them. The Register may be maintained in electronic,
magnetic or other computerized form. The Company may treat the person named as
the Holder of this Debenture in the Register as the sole owner of this
Debenture. The Holder of this Debenture is the person exclusively entitled to
receive payments of interest on this Debenture, receive notifications with
respect to this Debenture, convert it into Common Stock and otherwise exercise
all of the rights and powers as the absolute owner hereof.

          Section 4.2      Worn or Lost Debentures. If this Debenture becomes
worn, defaced or mutilated but is still substantially intact and recognizable,
the Company or its agent may issue a new Debenture in lieu hereof upon its
surrender. Where the Holder of this Debenture claims that the Debenture has been
lost, destroyed or wrongfully taken, the Company shall issue a new Debenture in
place of the original Debenture if the Holder so requests by written notice to
the Company actually received by the Company before it is notified that the
Debenture has been acquired by a bona fide purchaser and the Holder has
delivered to the Company an indemnity bond in such amount and issued by such
surety as the Company deems satisfactory together with an affidavit of the
Holder setting forth the facts concerning such loss, destruction or wrongful
taking and such other information in such form with such proof or verification
as the Company may request.

Article 5      Notice.

          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Debenture must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be as stated in the Note of even date.

Article 6      Time

          Where this Debenture authorizes or requires the payment of money or
the performance of a condition or obligation on a Saturday or Sunday or a public
holiday, or authorizes or requires the payment of money or the performance of a
condition or obligation within, before or after a period of time computed from a
certain date, and such period of time ends on a Saturday or a Sunday or a public
holiday, such payment may be made or condition or obligation performed on the
next succeeding business day, and if the period ends at a specified hour, such
payment may be made or condition performed, at or before the same hour of such
next succeeding business day, with the same force and effect as if made or
performed in accordance with the terms of this Debenture. A “business day” shall
mean a day on which the banks in New York are not required or allowed to be
closed.

24

--------------------------------------------------------------------------------



Article 7      No Assignment

          This Debenture shall not be assignable.

Article 8      Rules of Construction.

          In this Debenture, unless the context otherwise requires, words in the
singular number include the plural, and in the plural include the singular, and
words of the masculine gender include the feminine and the neuter, and when the
sense so indicates, words of the neuter gender may refer to any gender. The
numbers and titles of sections contained in the Debenture are inserted for
convenience of reference only, and they neither form a part of this Debenture
nor are they to be used in the construction or interpretation hereof. Wherever,
in this Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.

Article 9      Governing Law

          The validity, terms, performance and enforcement of this Debenture
shall be governed and construed by the provisions hereof and in accordance with
the laws of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.

Article 10      Litigation

DISPUTES SUBJECT TO ARBITRATION GOVERNED BY MASSACHUSETTS LAW

          All disputes arising under this agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws. The parties to this agreement
will submit all disputes arising under this agreement to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section.

Article 11      Opinion Letter

          In the event that counsel to the Company fails or refuses to render an
opinion as required to issue the Conversion Shares in accordance with the
preceding paragraph (either with or without restrictive legends, as applicable),
then the Company irrevocably and expressly authorizes counsel to the Holder to
render such opinion. The Transfer Agent shall accept and be entitled to rely on
such opinion for the purposes of issuing the Conversion Shares and Interest
Shares. Any costs incurred by Holder for such opinion letter shall be added to
the Face Amount of the Debenture.

*.*.*

 

25

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company has duly executed this Debenture as of
the date first written above.

  EGPI Firecreek, Inc.        By _______________________________________  
Name: 
Dennis Alexander 
  Title: 
CEO 
    DUTCHESS PRIVATE EQUITIES FUND, L.P.    BY ITS GENERAL PARTNER DUTCHESS   
CAPITAL MANAGEMENT, LLC      By _______________________________________  
Name:  
Douglas H. Leighton 
  Title: 
A Managing Member 


26

--------------------------------------------------------------------------------



Exhibit B

Ten Mile Draw Field
Sweetwater County, Wyoming

Spent over last 6 weeks by
Newport

Field Preparation Work

Pull existing wells, scrape & clean casing, check for and repair      casing
leaks, prepare to run 3 1/2 casing, includes work-over      rig,      trucking,
consultants  $  150,129.50    Field Work to be done over next 4 weeks to
complete rework      3 1/2" casing 101000' @ $9.50/ft  $  47,500.00  Halliburton
- cement 3 1/2’ casing  $  30,000.00  Work-over rig - 6 days total  $ 
18,000.00  Perforate - 5 zones in 2 wells © $10000 per zone  $  25,000.00 
Halliburton -4 large fracs -2 per wefi  $  200,000.00  Tanks, water, methanol
for fracs  $  10,000.00  Coil tubing drill out - top zone in each well  $ 
20,000.00  Well heads and set up  $  10,000.00  Tubing - 10,000’ ot 2 1/16" @
$5/ft  $  40,000.00  Plunger lift systems - 2  $  6,000.00  Tanks -2 sets per
well  $  12,500.00  Consultants - frac design arid field work  $  35,000.00  Gas
flow lines to each meter  $  10,000.00  Operating Capital  $  55,435.00  Held In
escrow, released with consent of Company and Holder  $  55,435.50  Rights to
land  $  475,000.00 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total  $  1,200,000.00 


27

--------------------------------------------------------------------------------